February 13, 1929. The opinion of the Court was delivered by
The order of his Honor, Judge Grimball, overruling a demurrer to the complaint, is entirely satisfactory to this Court, and, for the reasons stated by him, is affirmed. SeeBrowne v. Hammett, 133 S.C. 446, 131 S.E., 612;Hernlen v. Vandiver, 145 S.C. 412, 143 S.E., 222; Garyv. Matthews, 148 S.C. 125, 145 S.E., 702. *Page 50 
The following will be reported: (1) The complaint, except paragraph 9. (2) The demurrer. (3) The order of the Circuit Court.
MR. CHIEF JUSTICE WATTS, and MESSRS. JUSTICES BLEASE and CARTER concur.
MR. JUSTICE COTHRAN dissents.